F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       August 17, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 RO BERT LEE W YM OR E,

               Plaintiff-Appellant,                     No. 06-3395
          v.                                         (District of K ansas)
 LEROY GREEN, JR., County Sheriff,              (D.C. No. 06-CV-3057-SAC)
 Kansas City, Kansas and KA THLEEN
 M . COLLINS, District Court Clerk,
 Kansas City, Kansas,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      Robert Lee Wymore appeals from the district court’s dismissal of his 42

U.S.C. § 1983 claim against various defendants w ho allegedly violated his

constitutional rights w hile he w as incarcerated in W yandotte County, Kansas. H e



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
claims that the appellees allowed him to be extradited to Louisiana without proper

documentation, detained him without taking him to see a district judge or

m agistrate, and refused to docket his court filings. W e review de novo the district

court’s dismissal for failure to state a claim, Curley v. Perry, 246 F.3d 1278, 1281

(10th Cir. 2001), and affirm the district court’s judgment.

                                          I.

      In September 2002, M r. W ymore was incarcerated in a Louisiana state

prison. As his parole eligibility date approached, he applied for permission to be

paroled to Kansas City, Kansas, to live with his wife. In doing so, he signed a

document entitled “Probation and Parole Application for Compact Services and

Agreement to Return,” wherein he agreed to “comply with the conditions of

probation or parole as fixed by both the State[] of Louisiana and the receiving

state,” and to “return at any time to the State of Louisiana” when “duly instructed

by the authorities.” R. Doc. 10, Ex. 1. M r. W ymore also “waive[d] extradition to

the State of Louisiana from any jurisdiction in or outside of the United States

where [he] may be found and also agree[d] that [he w ould] not contest any effort

by any jurisdiction to return [him] to the State of Louisiana.” Id. The Louisiana

authorities approved M r. W ymore’s application and paroled him to Kansas.

      In January 2005, M r. W ymore and his then-wife had an argument during

which he allegedly made threats of violence against her. She responded by filing

a motion for a protective order in W yandotte County District Court; he filed a

                                         -2-
counter-petition against her. Because the allegations against him, if true, would

constitute a violation of M r. W ymore’s parole, the Kansas Department of

Corrections issued an arrest warrant on January 28, 2005. He was arrested that

same day and held in the W yandotte County Detention Center on the parole

violation charge and an earlier, unrelated moving-violation charge.

      W ithin the following week, M r. W ymore made two court appearances. The

first occurred on January 31, 2005, when M r. W ymore appeared in the Kansas

City, Kansas, M unicipal Court for a hearing on his moving violation charge. The

court released him on bond, and the matter was set for trial in February 2005;

later, however, that charge was dismissed. The second court appearance occurred

on February 2, 2005, when M r. W ymore attended a hearing on his wife’s

protective-order petition in the W yandotte County District Court. This hearing

ended with the court entering an order protecting then-M rs. W ymore from abuse.

      Six days after this second court appearance, the Kansas Department of

Corrections sent M r. W ymore a Statement of Charges/Notice of Preliminary

Hearing relating to his alleged parole violation. He attended a preliminary

hearing on February 17, 2005, which concluded in a finding of probable cause to

believe that M r. W ymore violated the conditions of his parole. Later that same

day, the Louisiana Department of Public Safety and Corrections issued a warrant

for M r. W ymore’s retaking and arrest for violating his Louisiana parole. M r.

W ymore remained in KDOC custody until April 19, 2005, when he was taken by

                                         -3-
an officer stationed at the Elayn H unt Correctional Facility in St. Gabriel,

Louisiana, for return to that state.

      M r. W ymore did not idly pass his days in the W yandotte County Detention

Center before he was extradited. From February 3 to April 11, 2005, he made

approximately twenty requests to detention center authorities for legal materials.

These requests— for legal reference materials, case citations, contact information,

writing materials, and copies— were all granted. He used these materials to file a

law suit under 42 U.S.C. § 1983 against (1) Sheriff Leroy Green, Jr., of W yandotte

County, for allegedly violating his constitutional rights by incarcerating him for

85 days without taking him before a magistrate judge or district court judge, and

by allowing him to be transported from Kansas to Louisiana without a proper

extradition request or warrant; (2) the director of the Inter-state Corrections

Compact for the State of K ansas, for allegedly acquiescing in M r. W ymore’s

illegal confinement and extradition; (3) Kathleen Collins, the Clerk of the

W yandotte County District Court, for allegedly denying M r. W ymore access to

the court; and (4) the director of the Prisoner Transportation Services of America,

for allegedly illegally transporting M r. W ymore to Louisiana.

      The district court ordered Sheriff Green to file a M artinez report

responding to M r. W ymore’s allegations. See Martinez v. Aaron, 570 F.2d 317,

319–20 (10th Cir. 1978) (holding that courts may order prison officials to

investigate allegations in a prisoner’s complaint and to file a report summarizing

                                          -4-
the findings). After receiving and reviewing the report, the district court

dismissed M r. W ymore’s claims against Sheriff Green and the two unnamed

Directors under 28 U.S.C. § 1915(e)(2)(B)(ii), holding that M r. W ymore waived

his right to formal extradition proceedings w hen he applied to be paroled in

Kansas. The court found “no evidence of a violation of due process or equal

protection, nor . . . any factual or legal support for [M r. W ymore’s] claim of

illegal confinement.” R. Doc. 13, at 6. The district court also dismissed M r.

W ymore’s claim against M s. Collins, holding that she was entitled to absolute

quasi-judicial immunity for allegedly failing to file M r. W ymore’s court

documents.

                                          II.

      M r. W ymore raises three arguments on appeal, the first and third of which

relate to the dismissal of his claims that he w as illegally extradited. Because M r.

W ymore proceeds pro se, we liberally construe his pleadings, see Freeman v.

W atkins, 479 F.3d 1257, 1259 (10th Cir. 2007), as arguing both that his

extradition was illegal, the same claim he pursued in the district court, and that

the extradition waiver he signed as a condition of being paroled to Kansas is void

because he was coerced into signing it. See Appellant’s Br. 3–8, 13–14.

      M r. W ymore did not raise the latter claim— that his extradition waiver is

void— before the district court. Though we liberally construe pro se pleadings,

our precedent requires us to eschew “a new theory that falls under the same

                                          -5-
general category as an argument presented [before the district court] or . . . a

theory that was discussed in a vague and ambiguous way.” W ilburn v. M id-South

Health Dev., Inc., 343 F.3d 1274, 1280–81 (10th Cir. 2003) (alteration in

original) (internal quotation marks omitted). Accordingly, we apply here the rule

that “[a]n issue is waived if it was not raised below in the district court,” W ilburn,

343 F.3d at 1280, and hold that M r. W ymore has waived his claim that he was

coerced into signing his application to be paroled in Kansas.

      Because M r. W ymore’s out-of-state parole application and accompanying

extradition waiver is valid, we see no reason to disturb the district court’s ruling.

M r. W ymore “waive[d] extradition to the State of Louisiana from any jurisdiction

in or outside of the United States where [he] may be found and also agree[d] that

[he would] not contest any effort by any jurisdiction to return [him] to the State

of Louisiana.” R. Doc. 10, Ex. 1. By so doing, he forfeited the statutory

protections he sought to invoke in the district court and continues to press on

appeal.

      M r. W ymore’s remaining claim on appeal is equally unavailing. He asks us

to reverse the district court’s grant of absolute quasi-judicial immunity to M s.

Collins, the state court clerk, for allegedly refusing to file M r. W ymore’s court

documents. The district court based its ruling on our unpublished opinion in

Colem an v. Farnsworth, 90 F. App’x 313 (10th Cir. 2004), where we held that




                                          -6-
      a [court] clerk must have unfettered discretion to review a complaint
      or other pleadings supporting the issuance of a summons to
      determine whether the requisite filing requirements have been met
      and a summons should issue. In such a case, the defense of judicial
      immunity should generally apply, regardless of procedural error,
      motive or good faith.
             To hold otherwise would have a chilling effect on the judicial
      duties and actions of the clerk, who would be readily subject to suit
      in the course of performing his or her duties in determining whether
      a summons should issue.

Id. at 317 (citing Lundahl v. Zimmer, 296 F.3d 936, 939 (10th Cir. 2002);

W hitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000); Smith v. Losee,

485 F.2d 334, 342 (10th Cir. 1973)).

      W e agree that Coleman, and the published precedent upon which it relies,

apply here. Thus, even assuming M s. Collins violated M r. W ymore’s

constitutional rights, M s. Collins is entitled to absolute quasi-judicial immunity

because her actions w ere “judicial act[s] . . . having an integral relationship with

the judicial process.” Id.

                                          III.

      The judgment of the United States District Court for the District of Kansas

is AFFIRM ED.

                                                 Entered for the Court,

                                                 M ichael W . M cConnell
                                                 Circuit Judge




                                          -7-